Dear Mr. Williams:
You ask this office to advise you if you may concurrently hold both appointed positions as member of the Sabine River Compact Administration Commission (SRCAC) and as member of the governing authority of the Sabine River Authority (SRA).
The commissioners of the SRCAC are appointed pursuant to the terms of the Sabine River Compact which was ratified, approved and confirmed by the Legislature of the State of Louisiana by Act 36 of the Regular Legislative Session. The Compact provides, in pertinent part:
                               Article VII  (a) There is hereby created an interstate administrative agency to be designated as the "Sabine River Compact Administration" herein referred to as "the Administration".
  (b) The Administration shall consist of two members from each State and of one member as representative of the United States, chose by the President of the United States, who is hereby requested to appoint such a representative. The United States Member shall be ex officio chairman of the Administration without vote and shall not be a domiciliary of or reside in either State. The appointed members for Texas and Louisiana shall be designated within thirty days after the effective date of this Compact.
  (c) The Texas members shall be appointed by the Governor for a term of six years; provided, however, that one of the original Texas members shall be appointed for a term to establish a half-term interval between the expiration dates of the terms of such members, and thereafter one such member shall be appointed each three years for the regular term. The Louisiana members shall be residents of the Sabine Watershed and shall be appointed by the Governor for a term of four years, which shall run concurrent with the term of the Governor. Each State member shall hold office subject to the laws of his State or until his successor has been duly appointed and qualified.
  (d) Interim vacancy, for whatever cause, in the office of any member of the Administration shall be filled for the unexpired term in the same manner as hereinabove provided for regular appointment.
Members of the SRA are appointed pursuant to R.S. 38:2322, stating:
  § 2322. Board of commissioners
  A. (1) The governing authority of the Sabine River Authority shall be vested in a board of commissioners thereof, which is hereby provided for. The board shall be composed of thirteen members, who shall be appointed by the governor, one of whom shall serve as chairman. Of the thirteen members of the board to be appointed by the governor, four members shall be residents of Sabine Parish, two members shall be residents of Calcasieu Parish, two members shall be residents of Vernon Parish, two members shall be residents of DeSoto Parish, two members shall be residents of Beauregard Parish, and one member shall be a resident of Cameron Parish.
  (2) Each member of the board appointed by the governor shall serve at the pleasure of the governor making the appointment. Each appointment by the governor shall be submitted to the Senate for confirmation.
Both positions are held on a part-time basis. While R.S. 42:63(E) prohibits one from holding two full-time appointive offices, no such limitation exists regarding the holding of two part-time appointive offices. Thus, absent incompatibility concerns of R.S. 42:64 of which we are unaware, we conclude you may hold both positions simultaneously.
We hope the foregoing is helpful to you. Should you have other questions in which we may provide assistance, please contact this office.
  Very truly yours,
 CHARLES C. FOTI, JR. ATTORNEY GENERAL
  BY:__________________________  KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
  KLK:arg